16‐1707 
     Pa. Mfrs.’ Assoc. Ins. Co. v. Riccelli Enters., Inc.   
      
                                   UNITED STATES COURT OF APPEALS 
                                       FOR THE SECOND CIRCUIT 
                                                   
                                          SUMMARY ORDER 
      
     RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.   
     CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007 IS 
     PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE 
     PROCEDURE  32.1  AND  THIS  COURT’S  LOCAL  RULE  32.1.1.    WHEN  CITING  A 
     SUMMARY  ORDER  IN  A  DOCUMENT  FILED  WITH  THIS  COURT,  A  PARTY 
     MUST  CITE  EITHER  THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC 
     DATABASE (WITH THE NOTATION “SUMMARY ORDER”).    A PARTY CITING 
     TO  A  SUMMARY  ORDER  MUST  SERVE  A  COPY  OF  IT  ON  ANY  PARTY  NOT 
     REPRESENTED BY COUNSEL.     
                                                                                  
 1          At  a  stated  term  of  the  United  States  Court  of  Appeals  for  the  Second  Circuit, 
 2   held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of 
 3   New York, on the 9th day of May, two thousand seventeen. 
 4    
 5            PRESENT:  JOHN M. WALKER, JR., 
 6                             GERARD E. LYNCH,   
 7                             RAYMOND J. LOHIER, JR., 
 8                                               Circuit Judges.   
 9            ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
10             
11            PENNSYLVANIA MANUFACTURERS’   
12            ASSOCIATION INSURANCE COMPANY, 
13             
14                                             Plaintiff‐Appellee, 
15                                      
16                                     v.                                                     No. 16‐1707‐cv 
17                                                                                         
18            RICCELLI ENTERPRISES, INC., 
19                      
20                     Defendant‐Counter‐Claimant‐Counter‐ 
21                     Defendant‐Appellant. 
22             
23             
24             
25            ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 

                                                               1
 1          FOR PLAINTIFF‐APPELLEE:                    KEVIN E. HULSLANDER (Karen G. 
 2                                                     Felter, on the brief), Smith, Sovik, 
 3                                                     Kendrick & Sugnet, P.C., Syracuse, 
 4                                                     NY. 
 5           
 6          FOR DEFENDANT‐APPELLANT:                   ANTHONY J. PIAZZA (Mark T. Whitford, 
 7                                                     Jr., on the brief), Barclay Damon, LLP, 
 8                                                     Rochester, NY. 
 9                                   
10           
11          Appeal from a judgment of the United States District Court for the Northern 

12   District of New York (Brenda K. Sannes, Judge).       

13          UPON DUE CONSIDERATION, it is HEREBY ORDERED, ADJUDGED, AND 

14   DECREED that the judgment of the District Court is AFFIRMED.         

15          Riccelli Enterprises, Inc. (“Riccelli”) appeals from the orders and judgment of 

16   the District Court (Sannes, J.) denying Riccelli’s motion for an extension of the 

17   deadline for the production of documents, granting summary judgment in favor of 

18   Pennsylvania Manufacturers’ Association Insurance Company (“PMA”) on its breach 

19   of contract claims, and awarding PMA damages and prejudgment interest.    We 

20   assume the parties’ familiarity with the facts and record of the prior proceedings, to 

21   which we refer only as necessary to explain our decision to affirm. 

22          After an independent review of the record and relevant case law, we affirm for 

23   substantially the reasons articulated by the District Court in its orders of May 26, 

24   2015, December 9, 2015, and May 6, 2016.             



                                                   2
1         We have considered all of Riccelli’s arguments not specifically addressed by 

2   the District Court and conclude that they are without merit.    For the foregoing 

3   reasons, the judgment of the District Court is AFFIRMED. 


4                                           FOR THE COURT: 
5                                           Catherine O=Hagan Wolfe, Clerk of Court 




                                              3